Order entered August 23, 2016




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-16-00777-CV

                           JOSEPH AND NADIA ABUZAID, Appellants

                                              V.

                           MODJARRAD AND ASSOCIATES, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-06551

                                          ORDER
       Before the Court is appellee’s motion to dismiss for want of jurisdiction and appellants’

motion to remove the designation of this appeal as an accelerated appeal. We DENY appellee’s

motion to dismiss. We GRANT appellants’ motion to remove the accelerated appeal designation

from this cause and DIRECT the clerk of the court to remove the accelerated appeal designation

from this cause. We further ORDER that Appellants’ brief is due to be filed August 31, 2016.

TEX. R. APP. P. 38.6(a).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE